 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:15-cv-0062 JAM DB PS
12                      Plaintiff,
13           v.
14    RANDY KENT BARKER, et al.,                      ORDER
15                      Defendants.
16

17          Defendant Randy Barker is proceeding in this action pro se. Therefore, the matter was

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   (ECF No. 59.) On December 12, 2018, the undersigned issued findings and recommendations

20   recommending, in part, that plaintiff’s motion for summary judgment be granted. (ECF No. 70.)

21          On January 9, 2019, defendant filed an ex parte request for a 60-day extension of time to

22   file objections to those findings and recommendations. (ECF No. 72.) Defendant explains that

23   the extension of time is necessary due to an area fire and the “Government Shutdown.” (Id.)

24   Good cause appearing, defendant’s request will be granted.

25   ////

26   ////

27   ////

28   ////

                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Defendant’s January 9, 2019 motion for an extension of time (ECF No. 72) is granted;

 3   and

 4           2. Defendant shall file objections, if any, to the December 12, 2018 findings and

 5   recommendations on or before March 1, 2019.1

 6   Dated: January 18, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.pro se/USvBarker0062.eot.ord
22

23

24

25

26
27
     1
       Defendant is cautioned that the undersigned does not intend to grant any further extensions of
28   time for this purpose absent a showing of good cause.
                                                       2
